Citation Nr: 0711177	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-31 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability of the 
prostate.

3.  Entitlement to service connection for residuals of 
gonorrhea.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).

6.  Entitlement to service connection for a left ankle 
disability.

7.  Entitlement to service connection for a neck disability.

8.  Entitlement to service connection for Tietze's syndrome.

9.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD; nor does 
he have a confirmed stressor.

2.  The veteran is presumed to have been exposed to an 
herbicide agent due to his service in Vietnam and prostate 
cancer may be presumptively service connected; however, the 
veteran does not have a diagnosis of prostate cancer.

3.  There is no medical evidence of record linking the 
veteran's benign prostatic hypertrophy to his active service.

4.  There is no medical evidence of record reflecting a 
current diagnosis of gonorrhea, or the existence of residuals 
of in-service "possible gonorrhea." 

5.  The first post-service record of headaches is 30 years 
after discharge, and there is no competent medical evidence 
that they are related to service.  

6.  The first post-service record of GERD is 31 years after 
discharge, and there is no competent medical evidence 
relating GERD to service.

7.  There is no evidence of a current left ankle disability.

8.  Service medical records do not reflect a diagnoses of, or 
treatment for, a neck disability, and there is no competent 
medical evidence linking the veteran's current neck 
disability to service.

9.   Service medical records do not reflect a diagnoses of, 
or treatment for, Tietze's syndrome, and there is no 
competent medical evidence linking the veteran's current 
Tietze's syndrome to service.

10.  Although the veteran is presumed to have been exposed to 
an herbicide agent due to his service in Vietnam, he does not 
have a current skin disability entitled to presumptive 
service connection.

11.  Although the veteran was treated for tinea cruris during 
service, there is no competent medical evidence that he 
currently has tinea cruris, or any residuals of tinea cruris.

12.  Although the veteran has a current diagnoses of 
vitilgio, there is no competent medical evidence relating it 
to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2006).

2.  A disability of the prostate was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred during active service as the result of exposure 
to herbicides.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  Residuals of gonorrhea were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

4.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

5.  Gastroesophageal reflux disorder (GERD) was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

6.  A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

7.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).

8.  Tietze's syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).

9.  A skin disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
during active service as the result of exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claims for benefits 
and make reasonable efforts to assist a claimant in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claims.

In letters dated in April 2003 and October 2003, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The April 2003 letter informed the veteran that VA needed 
information regarding the stressor(s) that the veteran 
asserted caused him to incur PTSD.  He was instructed to 
complete a questionnaire and inform the RO of VA and private 
treatment he had received for the disability.  The October 
2003 letter informed the veteran to send any treatment 
records pertinent to the disabilities claimed to be service-
connected.  

Additional notice of the five elements of a service-
connection claim was not provided as is required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran is not prejudiced in this case as his claims are for 
entitlement to service connection and he was given specific 
notice with respect to the elements of basic service-
connection claims and cannot be prejudiced by not receiving 
notice of downstream issues that are not reached by a denial 
of the underlying benefits.  VA has met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
the April 2003 and October 2003 letters were issued before 
the March 2004 rating decision that denied the benefits 
sought on appeal; and, thus, the notice was timely.

VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining evidence and affording him the 
opportunity to give testimony before an RO hearing officer 
and/or the Board, even though he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file.  In a September 2003 letter, 
VA informed the veteran that his claims file could not be 
located and the file needed to be rebuilt.  The claims file, 
however, includes his service medical records.  There is no 
evidence that the rebuilt file is missing any evidence 
pertinent to the veteran's claims.  

The veteran has not been provided VA examinations regarding 
his claimed disabilities to determine whether the 
disabilities are related to service.  In disability 
compensation claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence is on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Service medical records indicate that the veteran sought 
treatment for possible gonorrhea, headaches, a left ankle 
injury, neck stiffness, and was noted to have a skin 
condition.  The record, however, does not contain any medical 
evidence indicating that there may be a link between the 
veteran's service and the disabilities claimed to be service-
connected, nor is there medical evidence that shows a 
continuity of symptomatology after service.  Further, the 
veteran has not provided any evidence indicating how his 
disabilities are related to service.   See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

VA has done everything reasonably possible to notify and to 
assist the veteran, no further action is necessary to meet 
the requirements of the VCAA, and the claims may be decided 
at this time without prejudice to the veteran.

Legal Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Analysis

The veteran contends that he has multiple current 
disabilities attributable to service. The veteran indicated 
that his prostate and skin disabilities were related to 
exposure to an herbicide agent while in Vietnam.

Post-Traumatic Stress Disorder

The veteran contends that he has post-traumatic stress 
disorder due to his service in Vietnam.  For post-traumatic 
stress disorder, service connection requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  

In this case, there is no evidence that the veteran engaged 
in combat and the veteran has not alleged a stressor that 
involved combat; therefore, the veteran's stressor must be 
verified.  The veteran's lay testimony alone is not enough 
to establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The veteran's DD Form 214 reveals that the veteran was a 
cook during his service.  The veteran submitted a completed 
questionnaire regarding his alleged stressors.  He noted 
that he saw bombs fall and people die and that he sat in a 
bunker most of the night contemplating whether something was 
going to happen to him.  He noted that he also could not 
sleep well.  He indicated that the stressor occurred in 1968 
while in Vietnam.

The veteran's service medical records do not contain any 
evidence that the veteran was treated for any psychiatric 
disability during service.  The veteran completed a report 
of medical history in November 1969, before his separation 
from service in which he indicated that he had not had 
frequent trouble sleeping, frequent or terrifying 
nightmares, or depression.

A May 2003 VA treatment record reveals that the veteran was 
diagnosed by a medical doctor as having depression and 
problems sleeping.  An April 2004 VA treatment record 
indicates that the veteran reported having nightmares and 
flashbacks and had depression.  The claims file, however, 
contains no evidence that the veteran has been diagnosed 
with, or treated for, PTSD.

Additionally, the veteran has not submitted information 
regarding an alleged stressor with sufficient detail to 
attempt verification.  The questionnaire indicated that the 
veteran should provide the specific location and day, month 
and year of the alleged stressor.  Notwithstanding, the 
veteran has provided only the year and the country, and has 
not provided any detailed information with respect to who, 
what, or when.  Absent a diagnosis of PTSD and a confirmed 
stressor, the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and service connection for PTSD is not warranted.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).

Disability of the Prostate

The veteran contends that he has a disability of the prostate 
related to service.  Specifically, the veteran indicated that 
his prostate disability is related to exposure to an 
herbicide agent, to include Agent Orange.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Prostate cancer is 
among the disabilities listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the veteran is not precluded from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. 
Brown, 10 Vet. App. 155 (1997).

The service medical records do not indicate that the veteran 
was treated for or diagnosed as having a prostate condition 
during service.  Post-service medical records indicate that 
the veteran has sought treatment for his prostate.  The 
veteran has been diagnosed as having benign prostatic 
hypertrophy.  There is no medical evidence in the claims file 
that indicates that there is a link between the veteran's 
service and his current prostate disability.

As noted, service connection will be granted on a presumptive 
basis for prostate cancer based on presumed exposure to an 
herbicide agent.  The claims file, however, does not include 
any evidence that the veteran has ever been diagnosed with 
prostate cancer.  Further, although the veteran is presumed 
to have been exposed to an herbicide agent, there is no 
evidence of a link between the veteran's presumed exposure 
and his current disability of the prostate.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection for a disability of the prostate is not 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


Gonorrhea

A December 1968 service medical record indicates that the 
veteran sought treatment for possible gonorrhea and that he 
was treated for venereal warts through November 1969.  There 
is no indication that he was ever diagnosed as having 
gonorrhea.

Post-service medical records do not reflect treatment for 
gonorrhea or residuals of gonorrhea.  There is simply no 
evidence of a current disability associated with gonorrhea or 
residuals of gonorrhea.  The veteran has not indicated what 
specific symptoms he believes are related to his case of 
possible gonorrhea during service.  There is no medical 
evidence that provides a current diagnosis of gonorrhea or 
links the veteran's possible gonorrhea diagnosis during 
service to any present disability.  

Absent evidence of a present disability there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable, and service connection for gonorrhea is not 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

Headaches

The veteran contends that he has headaches related to 
service.  The veteran did not assert the type of headache he 
believes are attributable to his service.

Upon his enlistment into service, the veteran completed an 
August 1967 report of medical history.  On this report, the 
veteran marked that he had frequent or severe headaches.  A 
medical doctor noted in the report that the headaches were 
not significant.  

A June 1968 service medical record indicates that the veteran 
sought treatment for headaches, dizziness and a "red" 
throat.  The medical professional completing the treatment 
record indicated that the veteran had an upper respiratory 
infection.  A November 1968 service medical record indicates 
that the veteran had a headache for three days.  The medical 
professional completing the record found that the veteran had 
sinusitis.  In his November 1969 report of medical history 
completed prior to his separation from service, the veteran 
marked that he did not have frequent or severe headaches.

The veteran's post-service medical records indicate that the 
veteran had sought treatment for headaches.  An August 2000 
private medical record indicates that the veteran underwent 
an X-ray to evaluate his complaints of headache and 
dizziness.  The report reveals that there was no evidence of 
sinusitis but that there was edema and/or hypertrophy of the 
turbinates.  Additional records indicate that the veteran 
continued to complain of headaches.

The claims file does not contain any medical evidence that 
links the headaches that the veteran currently experiences to 
those experienced in service, all of which were associated 
with acute and transitory illnesses.  It is significant that 
the headaches experienced in service were treated in 
conjunction with sinusitis and an upper respiratory 
infection.  There is no medical evidence that indicates that 
the cause of the veteran's current headaches is the same 
cause of the veteran's headaches in service.

The veteran first sought treatment for headaches after 
service in 2000, 30 years after his separation from service. 
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that weighs heavily against a claim of service 
connection.  See Maxson v. Gober, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.).  

While the veteran contends that he has headaches that are 
related to his service, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection for headaches is not warranted.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).

Gastroesophageal Reflux Disorder

The veteran's service medical records do not indicate that 
the veteran sought treatment for GERD or other stomach or 
gastroesophageal disability during service.  In the reports 
of medical history completed upon his enlistment in the 
service and his separation from service, the veteran marked 
that he did not have a history of stomach, liver or 
intestinal trouble.

An August 2001 private medical record reveals that the 
veteran sought treatment for epigastric pain, nausea and 
vomiting.  The endoscopy done at that time, however, was 
negative.  VA medical records indicate that the veteran has 
been diagnosed as having GERD.  There is no medical evidence 
of record, however, that includes an opinion that the 
veteran's GERD is somehow etiologically related to service.

While the veteran contends that he has GERD that is related 
to his service, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The earliest medical evidence of record that indicates that 
the veteran complained of symptoms related to GERD is dated 
in August 2001, more than 31 years after the veteran's 
discharge from service.  See Maxson v. Gober, 12 Vet. App. 
453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection for GERD is not warranted.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).
A Left Ankle Disability

The veteran contends that he has an ankle disability 
attributable to service.  An April 1968 service medical 
record indicates that the veteran sought treatment for a 
sprained ankle.  The report of medical history completed by 
the veteran and the report of medical examination completed 
in November 1969, prior to the veteran's separation from 
service, do not indicate that the veteran continued to 
experience an ankle disability.

Post-service private medical records and VA treatment records 
do not reflect a diagnosis of a current ankle disability.  
Although the veteran has complained of ankle pain, pain is 
not, in and of itself, a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).

While the veteran contends that he has an ankle disability 
that is related to his service, he has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Absent evidence of a present disability there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection for an ankle disability is not warranted.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).

A Neck Disability

The veteran contends that he has neck stiffness due to his 
service.  September 1968 service medical records reflect that 
the veteran sought treatment for dizzy spells, a weak stiff 
neck, a cough and a running nose; he was diagnosed as having 
an upper respiratory infection.  In the November 1969 report 
of medical history and in his physical examination performed 
prior to the veteran's separation from service, the veteran 
did not indicate that he had any neck stiffness.

Post-service medical records indicate that the veteran has a 
current neck disability.  In a February 1982 letter, a 
private medical doctor noted that the neck pain appeared to 
be musculoskeletal in origin and the doctor noted that he 
could not identify any major rheumatic syndrome to account 
for it.  

A February 1982 private X-ray of the cervical spine revealed 
that the veteran had narrowing of the C5-6 intervertebral 
space, with slight spurring.  A July 2002 private medical 
record indicated that the veteran had onset of neck 
discomfort after picking up some feed with both arms.  A 
November 2002 private X-ray report revealed that the veteran 
had a ruptured and herniated disk at C3-4.  

While the veteran complained of neck stiffness in service, he 
was diagnosed as having an upper respiratory infection and a 
neck disability was not diagnosed.  The veteran did not seek 
treatment for a neck disability during the remainder of his 
service and he did not note such a disability upon separation 
from service.

There is no competent medical evidence that links the neck 
stiffness noted in service with the neck disabilities first 
noted 12 years after service.  See Maxson v. Gober, 12 Vet. 
App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000).

While the veteran contends that he has a neck disability that 
is related to his service,   he has not been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection for a neck disability is not warranted.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).
Tietze's Syndrome

The veteran contends that he has Tietze's syndrome related to 
service.  Tietze's syndrome is an idiopathic painful 
nonsuppurative swelling of one or more costal cartilages, 
especially of the second rib.  See Dorland's Medical 
Dictionary, 30th Edition, p. 1834 (2003).

The veteran's service medical records do not indicate that 
the veteran was diagnosed with, or treated for, Tietze's 
syndrome during service.  A November 1982 private medical 
record indicates that the veteran had musculoskeletal chest 
pain localized to the right 2nd coastal margin, and that the 
area was exquisitely tender.  The medial professional 
completing the record diagnosed the veteran as having 
Tietze's syndrome.

While the veteran has a current disability, there is no 
competent medical evidence linking that disability to 
service. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection for Tietze's syndrome is not warranted.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).

A Skin Disability

The veteran contends that he has a skin disability 
attributable to service.  Specifically, the veteran contends 
that he had a skin disability due to exposure to an herbicide 
agent, to include Agent Orange, during his service in 
Vietnam.

The veteran's service medical records indicate that the 
veteran was found to have tinea cruris in March 1969.  
Subsequent service medical records and post-service medical 
records do not indicate that the veteran has had any 
reoccurrence of tinea cruris.  

A May 2003 VA treatment record reveals that the veteran had a 
hypopigmented lesion of the left leg.  An April 2004 VA 
treatment record indicates that the veteran had blackheads on 
his cheekbones and was diagnosed with having vitiligo.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Chloracne or other 
acneform disease consistent with chloracne are among the 
disabilities listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, a veteran is not precluded from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Although the veteran was noted to have tinea cruris during 
service, there is no evidence that the veteran currently has 
this skin disability.  While the evidence indicates that the 
veteran currently has a skin disability, there is no medical 
evidence that links the veteran's current skin disability to 
his active service, including his in-service tinea cruris.

As the veteran served in Vietnam, he is presumed to have been 
exposed to herbicide agents.  Due to this presumed exposure, 
a specific skin disability, chloracne, is presumptively 
service connected.  There is no evidence, however, that the 
veteran has been diagnosed as having chloracne or that the 
veteran's diagnosed skin disabilities are related to 
chloracne.

While the veteran contends that he has a skin disability that 
is related to his service, he has not been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and 
service connection for a skin disability is not warranted.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.

Service connection for a disability of the prostate is 
denied.

Service connection for residuals of gonorrhea is denied.

Service connection for headaches is denied.

Service connection for GERD is denied.

Service connection for a left ankle disability is denied.

Service connection for a neck disability is denied.

Service connection for Tietze's syndrome is denied.





Service connection for a skin disability is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


